Case 8:19-cv-00488-CEH-AEP Document 24 Filed 04/20/20 Page 1 of 2 PageID 706


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ALVENIA CORBETT,

       Plaintiff,

v.                                                             Case No: 8:19-cv-488-T-36AEP

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.
                                            /

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Anthony E. Porcelli on March 30, 2020 (Doc. 23).           In the Report and

Recommendation, Magistrate Judge Porcelli recommends that Plaintiff’s Unopposed Motion for

EAJA Fees Pursuant to 28 U.S.C. § 2412(d) (Doc. 22) be granted and Plaintiff be awarded fees in

the amount of $2,430.78. All parties were furnished copies of the Report and Recommendation

and were afforded the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No such

objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 23) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.
Case 8:19-cv-00488-CEH-AEP Document 24 Filed 04/20/20 Page 2 of 2 PageID 707


      (2)    Plaintiff’s Unopposed Motion for EAJA Fees Pursuant to 28 U.S.C. § 2412(d)

             (Doc. 22) is GRANTED.

      (3)    Plaintiff, Alvenia Corbett, is awarded fees in the amount of $2,430.78.

      DONE AND ORDERED at Tampa, Florida on April 20, 2020.




Copies to:
The Honorable Anthony E. Porcelli
Counsel of Record




                                              2
